El Juez Asociado Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia recurrida, y
Considerando lo dispuesto en la regla 63 de la Orden General número 118, serie de 1899.
Vistas las disposiciones legales que en la misma se citan, y la Ley de la Asamblea Legislativa de esta Isla, aprobada en 12 de Marzo de 1903.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que en trece de Agosto de mil novecientos dos dictó la Corte de Distrito de Ponce, declarando con lugar la demanda interpuesta, con los demás pronunciamientos que la misma contiene, é imponemos al recurrente Don Hilario Cruz y Co-lón las costas de este recurso; y devuélvanse'los autos origi-nales á la Corte de Distrito de su origen, con la certificación correspondiente, á los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.